Atkinson, J.
1. A habeas-corpus proceeding was instituted by the father of a two-year-old girl child, against the maternal grandmother, to recover possession of the child, at the trial of which the defendant set up a right to the possession, based on an alleged gift by the father when the child was two days old, acceptance of the gift, and subsequent support of the child. Though conflicting, the evidence was sufficient to authorize the judge to find that there was a gift of the child.
2. The evidence was of such character as would have authorized the judge to find that either party would be a proper person to have possession of the child.
3. The evidence which was admitted over objection, upon which error was assigned, was not of such character as would require a reversal of the judgment on account of any error in the ruling of the court admitting it.
4. There was no abuse of discretion in awarding the custody of the child to the defendant. Judgment affirmed.

AU the Justices concur.